Citation Nr: 0930974	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-15 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a skin disability, 
claimed as secondary to radiation exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1957 to February 1959. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which denied the Veteran's claims of 
entitlement to service connection for low back and skin 
disabilities.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Oakland RO in March 2009.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

At the March 2009 hearing, the undersigned VLJ afforded the 
Veteran a 90 day continuance so that he may obtain and submit 
additional medical evidence.  The 90 days have expired, and 
no additional evidence has been received.  

Issue not on appeal

In the above-referenced July 2004 rating decision, the RO 
also denied the Veteran's claim of entitlement to service 
connection for gall stones, status post gall bladder removal.  
In November 2008, the RO denied the Veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  To the Board's knowledge the Veteran has 
not disagreed with those decisions.  Accordingly, those 
issues are not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

Remanded issue

The Veteran's claim of entitlement to service connection for 
a skin disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a low back disability currently exists.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a low back 
disability.

The Veteran claims entitlement to service connection for a 
low back disability.  As is discussed elsewhere in this 
decision, the Board is remanding the Veteran's skin claim for 
further development.    

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 and West Supp. 2009).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 7, 2004, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA hospitals.  The Veteran was 
also advised in the letter that a VA examination would be 
provided if necessary to decide his claim.  With respect to 
private treatment records, the May 2004 letter informed the 
Veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter was a copy of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
his behalf.

The May 2004 letter further emphasized: "[Y]ou must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the May 2004 letter, page 3.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in October 2007 and August 2008 letters from the RO.  

In any event, because the Veteran's claim is being denied, 
elements (4) and (5) are moot.



The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in July 2004.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the October 2007 Dingess letter, 
the Veteran was allowed the opportunity to present evidence 
and argument in response.  The Veteran's claim was 
readjudicated in April 2008 and August 2008 supplemental 
statements of the case (SSOCs).  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  The Veteran testified before the undersigned in 
March 2009, and has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained that would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, 
service personnel records, and VA and private treatment 
records have been associated with the claims folder.  

The Board notes that the Veteran was not afforded a VA 
examination regarding his low back claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA 
medical examination in service connection claims when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

The record is missing critical evidence of a current low back 
disability or persistent or recurrent symptoms of a 
disability, McLendon element (1), and the Veteran's claim is 
being denied on that basis.  The Veteran has not supplied any 
medical records indentifying as such.  Under such 
circumstances an examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of a current diagnosis 
of a low back disability.

In short, in the absence of any diagnosed back disability, 
remanding the case to obtain a VA examination or opinion 
would serve no useful purpose.  See Brock v. Brown, 10 Vet. 
App. 155, 161-162 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal].  As 
the Court has stated, VA's "duty to assist is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support the 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  
The Veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.  Indeed, the 
Veteran was afforded an additional 90 days by the undersigned 
VLJ at the March 2009 hearing specifically to obtain and 
submit additional medical evidence regarding his claimed low 
back disability.  He has not done so.  See 38 U.S.C.A. § 
5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

Accordingly, for the reasons expressed above, the Board finds 
that the development of this issue has been consistent with 
the provisions of the VCAA.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and testified 
before the undersigned VLJ in March 2009.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 
3.303 (2008). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence, the Veteran contends that he currently has a low 
back disability resulting from an injury he sustained while 
serving on active duty.  

With respect to crucial Hickson element (1), current 
disability, no medical evidence in the record indicates that 
the Veteran currently has a low back disability.  Indeed, an 
April 2004 VA treatment report pertinently noted that the 
Veteran had a "normal" spine upon physical examination.  
See the Veteran's April 21, 2004 VA outpatient treatment 
report, page 6.  

On April 1, 2009, the Veteran sought treatment for low back 
pain from the VA.  After examining the Veteran's low back, 
the April 2009 VA treating physician noted that the Veteran's 
lumbar spine was "nontender" and concluded that the Veteran 
manifested "low back pain" that was treated effectively 
with Tylenol.  Symptoms such as pain alone are not sufficient 
to establish the existence of a disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].

There are no other post-service medical treatment reports of 
record any documenting low back pain complaints.  The Veteran 
testified that "a few years" after his discharge in 1959, 
he underwent back surgery at a private hospital.  
See the March 2009 hearing transcript, page 4.  As noted 
above, the undersigned VLJ afforded the Veteran a 90 day 
continuance to obtain and submit any treatment reports 
pertaining to this surgery, or any other evidence that may 
help his case.  
The Veteran has not submitted any additional medical 
evidence.  

The Board notes that the VA physician described two scars on 
the Veteran's low back.  See the April 1, 2009 VA outpatient 
treatment report.  However, the treating physician made no 
indication that these scars resulted from prior back surgery.    

In any event, the Veteran did not file a claim for service 
connection for a low back disability until March 2004.  See 
the Veteran's March 2004 application for VA compensation.  
The Board finds that the medical evidence of record does not 
show that the Veteran has ever had a diagnosed low back 
disability during the course of this claim.  See McLain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) [holding that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication].  That is, there is no 
indication in the record that the Veteran had a diagnosed low 
back disability at the time the Veteran filed his service 
connection claim in March 2004 or any time thereafter.

In the absence of any currently diagnosed low back 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
Veteran's claim fails on this basis alone.

For the sake of completeness, with respect to Hickson element 
(2), in-service disease or injury, the Veteran received 
treatment for spondylolisthesis of the lumbar spine after 
sustaining a back injury on his ship.  See  May 23, 1958 and 
June 10, 1958 service treatment records.  Accordingly, 
Hickson element (2) is satisfied.  

With respect to Hickson element (3), there is no competent 
medical evidence of a relationship between the Veteran's 
claimed low back disability and his service.  In light of the 
lack of any current diagnosis, medical nexus would be an 
impossibility.  

To the extent that the Veteran himself is attempting to 
provide a current low back diagnosis and attribute same to 
his naval service, it is well-settled that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Veteran appears to be presenting an argument based on 
continuity of symptomatology; that is, the Veteran claims he 
had a back disability in service and continuously thereafter.  
See the March 2009 hearing transcript, page 4.  The Board is 
of course aware of the provisions relating to continuity of 
symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) 
(2008).  However, there is no competent medical evidence 
supporting this argument.  As was noted above, the evidence 
shows a complaints of low back pain with diagnosis very 
recently, in April 2009.  The record for a half century after 
service is devoid of reference to complaints of, or 
documented treatment for, any low back disability or back 
pain.   The lack of any medical evidence of back problems for 
decades after service is itself evidence which tends to show 
that the Veteran did not experience a low back disability 
continuously after service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis as well.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a low back disability.  Contrary to the assertions of the 
Veteran's representative [see the March 2009 hearing 
transcript, page 12], the benefit of the doubt rule is not 
for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.  


REMAND

2.  Entitlement to service connection for a skin disability, 
claimed as secondary to radiation exposure.  

The Veteran asserts that service connection is warranted for 
his current skin disability, diagnosed in March 2005 as 
chronic urticaria with puritis.  He contends that while 
stationed aboard the USS Renville, he served on a 
decontamination unit observing nuclear tests, and was thereby 
exposed to radiation.  Cf. 38 C.F.R. 
§§ 3.309, 3.311 (2008).

After having carefully considered the matter, and for the 
reasons set out immediately below, the Board finds that this 
case must be remanded for additional evidentiary development.

A "radiation-exposed veteran" includes, inter alia, service 
members who participated in Operation HARDTACK I from April 
28, 1958 through October 31, 1958.  See 38 C.F.R. 
§ 3.309(d)(3)(v)(O).    

In that connection, the Veteran has submitted Internet 
printouts documenting a number of nuclear tests that took 
place at Eniwetok Atoll in April, May, and June 1958, during 
Operation HARDTACK I.  The Veteran has also submitted a 
printout of the USS Renville's service history, noting that 
it operated at Eniwetok from January to June 1958.

The Veteran's service personnel records, moreover, indicate 
that he was transferred from the USS Renville to the Tripler 
U.S. Army Hospital in Hawaii on May 23, 1958.  The Veteran's 
May 23, 1958 Clinical Record notes that the Veteran flew in 
from Eniwetok on that morning.  See the May 23, 1958 Clinical 
Record History-Part 1; see also the Veteran's May 23, 1958 
Clinical Record Cover Sheet [noting transfer to the USA that 
morning from the USS Renville].  
 
Further, the Veteran's DD-214 notes that the Veteran's last 
duty assignment was in a decontamination unit.  

Thus, there is strong supportive evidence that the Veteran is 
in fact a radiation exposed Veteran.  However, that aside 
from acknowledging the Veteran's Internet research and 
requesting the Veteran's service personnel records, the RO 
did not attempt to research the Veteran's contentions.  
Accordingly, the Board concludes that efforts must be made to 
verify whether the Veteran was exposed to radiation.  See 38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008) [VA must make reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.]          

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should transmit copies of the 
Veteran's DD Form 214 as well as his 
pertinent personnel and medical records to 
any appropriate agency, to include the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), in order to 
verify the Veteran's contention that he 
participated in Operation HARDTACK I while 
assigned to the USS Renville.  Any 
information so obtained should be 
associated with the Veteran's claims file.

2.  If radiation exposure is indicated in 
response to the above request, the VBA 
should forward the Veteran's personnel 
records and other pertinent documents to 
the Defense Threat Reduction Agency (DTRA) 
to prepare a dose estimate, in accordance 
with   38 C.F.R. § 3.311(a)(2)(iii) 
(2008), and then forward the Veteran's 
file to the VA Under Secretary for 
Benefits for an opinion pursuant to 38 
C.F.R. § 3.311(c) (2008).  Any information 
so obtained should be associated with the 
Veteran's claims file.

3.  If radiation exposure is indicated in 
response to the above request, and the 
DTRA dose estimates and Under Secretary's 
opinion are obtained, the VBA should 
arrange for a physician with appropriate 
expertise to review the Veteran's VA 
claims file and provide an opinion, with 
supporting rationale, as to whether the 
Veteran's currently diagnosed skin 
disorder is related to his military 
service, to include any in-service 
exposure to radiation.  If the reviewing 
professional determines that a physical 
examination and/or diagnostic testing of 
the Veteran are necessary as to the 
claimed conditions, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

        4.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's skin claim.  If 
the claim is denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


